DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on 21 JUL 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 JUL 2021.

Response to Amendment
Examiner notes the amendment to Claim 1.  The amendment is typographical and does not change the scope of the claim.  The status of the claims is as follows:
Claims 1-20 are pending.
Claim 1 is amended.
Claim 20 is withdrawn (without traverse, 21 JUL 2021).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



The term "low" in claim 11 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  PG 0056 of the specification discloses certain embodiments with less than or equal to about 5% (or 2%, or 1%, or 0.5%, or 0.1%) of the total bond count, but this is presented as an alternative embodiment to the broader “the metal oxide has low levels of –H and –OH bonds” and it is unclear if the broader embodiment claimed is meant to be limited to this.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 9, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhardt ‘922 (U.S. PGPub 2005/0276922).
Claim 1 – Bernhardt ‘922 teaches a method of forming a semiconductor device (e.g. Abstract), the method comprising:
performing one or more cycles of an atomic layer deposition (ALD) cycle (PG 0007), the ALD cycle comprising;
exposing a substrate surface to a metal precursor to form a metal species on the substrate surface (PG 0016, precursor compound of metal in gaseous form adsorbs on the substrate); and
generating a radical species at the substrate surface to convert the metal species to a metal oxide (PG 0016, oxidizing gas and reducing gas are simultaneously applied from separate sources; the chamber temperature generates radical species which are necessarily present at the substrate surface to react with the adsorbed metal).  
Claim 3 – Bernhardt ‘922 teaches the method of claim 1, wherein the radical species generated from an oxidant gas comprising a co-flow of H2 and an oxidant (PG 0017 exemplifies oxygen and hydrogen).  
Claim 4 – Bernhardt ‘922 teaches the method of claim 3, wherein the oxidant comprises 02 or N20 (PG 0016, both gases separately taught; PG 0017, oxygen exemplified).  
Claim 5 – Bernhardt ‘922 teaches the method of claim 4, wherein the oxidant consists essentially of 02 (PG 0017, oxygen exemplified; PG 0019, no significant other gases present).  
Claim 8 – Bernhardt ‘922 teaches the method of claim 1, wherein substantially no parasitic CVD of metal oxide is observed (PG 0009, ALD process; PG 0023-0026, oxidant is never in the chamber in the presence of unabsorbed metal precursor; PG 
Claim 9 – Bernhardt ‘922 teaches the method of claim 1, wherein the metal precursor comprises aluminum (PG 0016 is a preferred embodiment; PG 0013, in the preferred embodiment, aluminum is the preferred metal).  
Claim 12 – Bernhardt ‘922 teaches the method of claim 1, wherein more than one cycle is performed (PG 0027, repetition of exposure steps until desired thickness is achieved).  
Claim 13 – Bernhardt ‘922 teaches the method of claim 1, further comprising generating a radical species at the substrate surface to oxidize the substrate surface before performing one or more cycles of an atomic layer deposition (ALD) cycle (PG 0023-0026, an ALD cycle is performed comprising oxidation of a metal precursor surface film on the substrate; PG 0027, the cycle is repeated at least once to obtain a desired thickness of metal oxide.  At the time of step c at PG 0025, the surface of the substrate comprises a monolayer of adsorbed metal precursor, which is then oxidized by the radicals prior to repetition of the ALD cycle).
Claim 15 – Bernhardt ‘922 teaches the method of claim 1, wherein no plasma is generated (PG 0034, the method does not require any separate or remote plasma device for generating radicals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt ‘922.
Claim 2 – Bernhardt ‘922 teaches the method of claim 1, but does not teach or suggest wherein the substrate surface is maintained at a temperature greater than or equal to about 500 °C.  PG 0021 teaches that the temperature during the oxygen exposure step is e.g. 200 – 550 degrees Celsius but does not expressly say that the substrate is kept at this temperature.  PG 0021 teaches that the oxidation reaction occurs from radicals impacting the substrate with precursor adsorbed thereon; radicals generated at or near the substrate have less distance to travel to impact the substrate and therefore less chance of hitting something else before hitting the substrate.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bernhardt ‘922 to set a substrate temperature such that thermal generation of oxygen radicals can occur at the substrate 
Claim 11 – Bernhardt ‘922 teaches the method of claim 1, but does not expressly teach or suggest wherein the metal oxide has low levels of -H and -OH bonds.  PG 0010 discloses that the oxygen radicals of the present invention leave behind much less carbon or hydrogen residue in the oxide layer than the ozone radicals.  The reference does not teach or suggest that hydroxyl residues are left behind, and the reference teaches that the choice of oxidant is result-effective with regards to the impurity concentration left behind in the metal oxide.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select an oxidant such that concentrations of residues in the deposited metal are controlled to form a desired final product, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 

Claims 7, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt ‘922 (for claims 7 and 14, as applied to Claim 1) and further in view of Ajmera ‘972 (U.S. PGPub 2003/0010972).
Claim 7 – Bernhardt ‘922 teaches the method of claim 1, but does not expressly teach or suggest wherein the radical species are generated within 5 nm of the substrate surface.  PG 0021 teaches that the temperature during the oxygen exposure step is e.g. 200 – 550 degrees Celsius but does not expressly say that the substrate is kept at this temperature.  PG 0021 teaches that the oxidation reaction occurs from radicals impacting the substrate with precursor adsorbed thereon.  Ajmera ‘972 is drawn to the 
Claim 14 – Bernhardt ‘922 teaches the method of claim 1, but does not expressly teach wherein the radical species are generated due to an elevated surface temperature of the substrate surface.  PG 0021 teaches that the temperature during the oxygen exposure step is e.g. 200 – 550 degrees Celsius but does not expressly say that the substrate is kept at this temperature.  PG 0021 teaches that the oxidation reaction occurs from radicals impacting the substrate with precursor adsorbed thereon.  Ajmera ‘972 is drawn to the formation of oxide structures for semiconductors (e.g. PG 0002) and teaches that thermal oxidation of the substrate occurs when the substrate is heated to temperatures of about 500 to about 900 degrees Celsius in a hydrogen / oxygen atmosphere (PG 0047); the substrate temperature is maintained such that oxygen prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the temperature range in each reference that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Claim 16 – Bernhardt ‘922 teaches a method of forming a metal oxide (PG 0008), the method comprising:
performing a plurality of cycles of an atomic layer deposition (ALD) cycle (PG 0007, 0008, 0023-0027), each ALD cycle comprising:
exposing a substrate surface to a metal precursor to form a metal species on the substrate surface (e.g. PG 0023); and
generating a radical species to convert the metal species to a metal oxide (PG 0021, 0025).
Bernhardt ‘922 does not teach or suggest the following limitations of Claim 2:
Wherein the radical species is generated within 5 nm of the substrate surface.
Wherein the substrate surface maintained at a temperature greater than or equal to about 500 °C.  
With regards to the location of radical species generation and substrate temperature:  PG 0021 teaches that the temperature during the oxygen exposure step is e.g. 200 – 550 degrees Celsius but does not expressly say that the substrate is kept at this temperature.  PG 0021 teaches that the oxidation reaction occurs from radicals impacting the substrate with precursor adsorbed thereon.  Ajmera ‘972 is drawn to the formation of oxide structures for semiconductors (e.g. PG 0002) and teaches that thermal oxidation of the substrate occurs when the substrate is heated to temperatures of about 500 to about 900 degrees Celsius in a hydrogen / oxygen atmosphere (PG 0047); the substrate temperature is maintained such that oxygen radicals are formed at the surface of the substrate (PG 0047).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bernhardt ‘922 to heat the substrate to a temperature such that the substrate temperature causes radical formation as suggested by Ajmera ‘972, as Bernhardt ‘922 wants to thermally generate oxygen radicals to oxidize its substrate surface and Ajmera ‘972 teaches that heating the substrate to temperatures sufficient for thermal generation of oxygen radicals causes the radicals to be generated at the substrate surface, thereby rapidly oxidizing the substrate.  Radicals generated at the surface of the substrate are generated within the claimed distance from the surface of the substrate.  Both Bernhardt ‘922 and prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the temperature range in each reference that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Claim 17 – Bernhardt ‘922 / Ajmera ‘972 teaches the method of claim 16, wherein generating the radical species at the substrate surface comprises co-flowing H2 and 02 (PG 0017 exemplifies oxygen and hydrogen).  
Claim 19 – Bernhardt ‘922 / Ajmera ‘972 teaches the method of claim 16, further comprising generating a radical species at the substrate surface to oxidize the substrate surface before performing the plurality of cycles of an atomic layer deposition (ALD) cycle (PG 0023-0026, an ALD cycle is performed comprising oxidation of a metal precursor surface film on the substrate; PG 0027, the cycle is repeated at least once to obtain a desired thickness of metal oxide.  At the time of step c at PG 0025, the surface of the substrate comprises a monolayer of adsorbed metal precursor, which is then oxidized by the radicals prior to repetition of the ALD cycle).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt ‘922 as applied to Claim 3 above, and further in view of Xi ‘754 (U.S. PGPub 2003/0198754).
Claim 6 – Bernhardt ‘922 teaches the method of claim 3, but does not expressly teach or suggest wherein the co-flow comprises a continuous flow of hydrogen (H2) with an oxidant pulse.  PG 0016 teaches that an oxidant e.g. oxygen and a reductant e.g. hydrogen are flowed in from separate sources.  PG 0023-0027 teaches that the oxidant .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt ‘922 as applied to claim 9 above, and further in view of Park ‘092 (U.S. PGPub 2001/0029092).
Claim 10 – Bernhardt ‘922 teaches the method of claim 9, but does not expressly teach or suggest wherein the metal precursor comprises aluminum chloride (AlCl3).  PG 3) are both suitable precursors for the purpose.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bernhardt ‘922 to use aluminum chloride as the aluminum precursor to form aluminum oxide as suggested by Park ‘092, as Bernhardt ‘922 wants to form aluminum oxide by an ALD process and teaches that aluminum and chlorine ligands are desired precursor components while exemplifying TMA, and Park ‘092 teaches that TMA and aluminum chloride are both known precursors for depositing aluminum oxide by ALD.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt ‘922 / Ajmera ‘972 as applied to claim 16 above, and further in view of Park ‘092.
Claim 18 – Bernhardt ‘922 / Ajmera ‘972 teaches the method of claim 16, but does not expressly teach or suggest wherein the metal precursor comprises aluminum chloride (AlCl3).  Bernhardt ‘922 PG 0013 discloses aluminum as a preferred metal for deposition, particularly from TMA.  Bernhardt ‘922 PG 0015 lists other metals suitable for deposition and teaches that preferred ligands bound to the metal atom include e.g. chlorine.  Park ‘092 teaches a method of forming aluminum oxide in an ALD process (PG 0024) and discloses that TMA and aluminum chloride (AlCl3) are both suitable precursors for the purpose.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                     
                                                                        
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712